DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 3, line 1, recitation of “the motor” is not clear in context.  It is unclear if this is the first or second motor.  For purposes of examination any motor will be assumed.
Claim 20, line 16, recitation “the air pressure value” lacks antecedent basis.  This limitation would be clearer if rewritten as --an air pressure value--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beliveau et al. US  9,879,682.

With respect to Claim 1, Beliveau et al. disclose an air assembly (see Figure 3) for use with an inflatable product 50, the air assembly comprising: a main body 100 (see Figure 2) forming a main body chamber 102, the main body comprising at least one vent 108 in communication with the inflatable product (50, Column 4, lines 18-20); a control panel (see 10 in Figure 1) coupled to the main body 100, the control panel comprising a vent 104 in communication with the surrounding environment (Column 4, lines 15-16) and the main body chamber 102; an electronic actuator (“pressing a button 62”, see Column 4, line 66, also see instant disclosure, Page 5, last line, as filed) disposed on the control panel (see Figure 1) and operably coupled to a first circuit board (Column 6, lines 17-25); a pump body (110, see Figure 4, body surrounding 118 and 114) disposed (see Figure 3) in the main body chamber 102; a pump cover (portion of 110 surrounding 118 in Figure 3) disposed in the main body chamber 102, the pump cover (portion of 110 surrounding 118 in Figure 3) cooperating with the pump body 110 to form an impeller chamber (chamber containing 118 in Figure 3) and including an air inlet (area surrounding 116, see Figure 5) and an air outlet (area above 124 in Figure 5, see black flow arrows 120) in communication with the impeller chamber (chamber containing 118 in Figure 3); an impeller 118 disposed within the impeller chamber (chamber containing 118 in Figure 3); a first motor 114 disposed within the main body chamber 102 and operably coupled (see 116 in Figure 5) to the impeller 118, the impeller 118 configured to direct air 120 from the air inlet to the air outlet of the pump cover (see black flow arrows 120 in Figure 5); a second motor 122 disposed (see Figure 5) within the main body chamber 120; and a directional control valve 124/126 (see 126 in Figures 4, 5 and 6) coupled to the second motor 122 and disposed within the main body chamber 102, the directional control valve 124/126 moveable between: a first position (as seen in Figure 5) corresponding to an inflation state (Column 4, lines 40-58) in which the directional control valve 124/126 opens an airway between the air outlet of the pump cover (area above 124 in Figure 5, see black flow arrows 120) and the at least one vent 108 in the main body 100 to inflate the inflatable product 50; a second position (as seen in Figure 6) corresponding to a deflation state (Column 4, line 59 to Column 5, line 5) in which the directional control valve 124/126 opens an airway (see flow arrows 128 in Figure 6) between the air inlet of the pump cover (area surrounding 116, see Figure 5) and the at least one vent 108 in the main body 100 to deflate the inflatable product 50; and a third position (as seen in Figure 3) corresponding to a closed state (Column 5, lines 6-20) in which the directional control valve 124/126 blocks airflow (see Figure 3) between the pump cover (portion of 110 surrounding 118 in Figure 3) and the at least one vent 108 in the main body 100 to close the inflatable product 50.

With respect to Claim 2, as it depends from Claim 1, Beliveau et al. disclose the directional control valve 124/126 is disposed between (see Figures 3-6) the at least one vent 108 in the main body 100 and the pump cover (area surrounding 116, see Figure 5).

With respect to Claim 3, as it depends from Claim 1, Beliveau et al. disclose the motor 122 is activated in the inflation (Column 4, lines 46-48) and deflation (Column 4, lines 59-62) states and deactivated in the closed state (Column 4, lines 54-57) based on the position (motor 122 only operates to change the position of the valve) of the directional control valve 124/126.

With respect to Claim 4, as it depends from Claim 1, Beliveau et al. disclose the third position (as seen in Figure 3) is between the first (as seen in Figure 5) and second (as seen in Figure 6) positions (see Figures 3 and 5-6, the position of 124/126 in Figure 3 is between the position in Figure 5 and Figure 6, the position in Figure 3 does not pass the position in Figure 5).

With respect to Claim 20 Beliveau et al. disclose a method of maintaining air pressure (Column 6, lines 33-58) in an inflatable product 50, the method comprising the steps of: providing an air assembly (see Figure 3) comprising: a main body 100 forming a main body chamber 102; a motor 142 disposed within (see Figure 3) the main body chamber 102; and a pressure maintenance assembly 130 comprising: a pressure detection hole 184 disposed in a panel seat (portion of 100 between 184 and the open flange of 100 in Figure 2) that supports the control panel (see 10 in Figure 1, 10 is supported by the flange of 100, see Figure 3), the pressure detection hole 184 communicating (Column 5, lines 60-61) with the inflatable product 50; a pressure detection tube 182 with a first end (end adjacent 184) and a second end (end adjacent 180 in Figure 10), the first end (end adjacent 184) coupled (see Figure 10) to the pressure detection hole 184; a circuit board (Column 5, lines 63-66) operatively coupled (Column 6, lines 1-7) to the motor 142, the circuit board supporting (Column 5, lines 56-57) a pressure sensor 180 coupled to the second end (end adjacent 180 in Figure 10) of the pressure detection tube 182; a supplemental pump (pump inside 134, Column 5, lines 25-29) operably coupled to the motor 142; and an air filling tube 140 coupled to the supplemental pump (pump inside 134, Column 5, lines 25-29); detecting the air pressure value (Column 5, lines 33-36) in the inflatable product 50 using the pressure sensor 180 via the pressure detection tube 182 and the pressure detection hole 154; comparing (“continues to monitor”, Column 6, lines 33-36) the detected air pressure value with a predetermined threshold air pressure value (“predetermined threshold”, Column 6, line 37) stored by the circuit board (Column 6, lines 6-10); wherein, if the detected air pressure value is equal to or greater than the predetermined threshold air pressure value, the air assembly remains non-operational (Column 6, lines 31-33); and wherein, if the detected air pressure value is less than the predetermined threshold air pressure value (Column 6, lines 36-40), the circuit board renders the motor 142 operational to further inflate (Column 6, lines 33-58) the inflatable product 50 by directing air through the air filling tube 140 via the supplemental pump (pump inside 134, Column 5, lines 25-29, see Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau et al. (mentioned previously), in view of Rogers et al. US 6,623,249 .

With respect to Claim 9, as it depends from Claim 1, although Beliveau et al. disclose most of the limitations of the claim, including a pressure maintenance assembly 130, the pressure maintenance assembly comprising: a pressure detection hole 184 (see Figures 2 and 10) disposed in a panel seat (portion of 100 between 184 and open flange of 100 in Figure 2) that supports the control panel (see 10 in Figure 1, 10 is supported by the flange of 100, see Figure 3), the pressure detection hole 184 communicating (Column 5, lines 60-61) with the inflatable product 50; a pressure detection tube 182 with a first end (end adjacent 184) and a second end (end adjacent 180 in Figure 10), the first end (end adjacent 184) coupled (see Figure 10) to the pressure detection hole 184; a circuit board (Column 4, lines 54-58) operatively coupled to the first motor 114, the circuit board supporting (Column 5, lines 57-58) a pressure sensor 180 coupled to the second end (end of 182 adjacent 180 in Figure 10) of the pressure detection tube 182; and a supplemental pump (pump inside 134, Column 5, lines 25-29); Beliveau et al. is silent on the supplemental pump operably coupled to the first motor opposite the impeller; and an air filling tube with a first end coupled to the supplemental pump and a second end coupled to a second vent located on the main body in communication with the inflatable product.  Rogers et al. disclosing an air pump 10 for an inflatable object 54, specifically teach a supplemental pump 20 operably coupled (via 37, Column 2, lines 33-43) to a first motor 28 opposite (see 30 in Figure 3) an impeller 17/18; and an air filling tube 44 with a first end (end of 44 adjacent 27 in Figure 3) coupled to the supplemental pump 20 and a second end (end of 44 adjacent 43 in Figure 3) coupled to a second vent 43 located on a main body 7 in communication (see Figure 6) with the inflatable product 54.  Rogers et al. teaches the supplemental pump operable coupled to the first motor advantageously reduced the size of the unit (Column 1, lines46-47).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the supplemental pump operable coupled to the first motor as taught by Rogers et al., in the pump disclosed by Beliveau et al., to have advantageously reduced the size of the unit.
This simple modification is only substituting the supplement pump/motor and piping disclosed by Beliveau et al. with the pump/transmission and piping taught by Rogers et al.
With respect to the limitations directed towards the second circuit board, Beliveau et al. disclose a circuit board connected to the first motor and pressure switch.  Simply making in part, that which is whole requires only routine skill in the art; because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a second circuit board in the pump disclosed by Beliveau et al. because doing so required only ordinary skill in the art.

With respect to Claim 10, as it depends from Claim 9, Beliveau et al. disclose. the second motor 122 is supported (via 126, see vertical portions of 126 in Figures 5 and 6) by the pump cover (portion of 110 surrounding 118 in Figure 3).

With respect to Claim 14, Beliveau et al. disclose an air assembly (see Figure 3) for use with an inflatable product 50, the air assembly comprising: a main body 100 (see Figure 2) forming a main body chamber 102, the main body 100 comprising at least one vent 108 in communication with the inflatable product (50, Column 4, lines 18-20); a control panel (see 10 in Figure 1) coupled to the main body 100, the control panel comprising a vent 104 in communication with the surrounding environment (Column 4, lines 15-16) and the main body chamber 102; an electronic actuator (“pressing a button 62”, see Column 4, line 66, also see instant disclosure, Page 5, last line, as filed) disposed on the control panel (see Figure 1) and communicatively coupled to a first circuit board (Column 6, lines 17-25); a pump body (110, see Figure 4, body surrounding 118 and 114) disposed in the main body chamber 102; a pump cover (portion of 110 surrounding 118 in Figure 3) disposed in the main body chamber 102, the pump cover cooperating (see Figures 3-4) with the pump body 110 to form an impeller chamber (chamber containing 118 in Figure 3) and including an air inlet (area surrounding 116, see Figure 5) and an air outlet (area above 124 in Figure 5, see black flow arrows 120 in Figure 5) in communication with the impeller chamber (chamber containing 118 in Figure 3); an impeller 118 disposed within the impeller chamber; a first motor 114 disposed within the main body chamber 102 and operably coupled (see 116 in Figure 5) to the impeller 118, the impeller configured to direct air 120 from the air inlet to the air outlet of the pump cover (see black flow arrows 120 in Figure 5); and a pressure maintenance assembly 130, the pressure maintenance assembly comprising: a pressure detection hole 184 (see Figures 2 and 10) disposed in a panel seat (portion of 100 between 184 and open flange of 100 in Figure 2) that supports the control panel (see 10 in Figure 1, 10 is supported by the flange of 100, see Figure 3), the pressure detection hole 184 communicating (Column 5, lines 60-61) with the inflatable product 50; a pressure detection tube 182 with a first end (end adjacent 184) and a second end (end adjacent 180 in Figure 10), the first end coupled (see Figure 10) to the pressure detection hole 184; a circuit board (Column 4, lines 54-58) operatively coupled to the first motor 114, the circuit board supporting (Column 5, lines 57-58) a pressure sensor 180 coupled to the second end (end of 182 adjacent 180 in Figure 10) of the pressure detection tube 182.  Although, Beliveau et al. disclose most of the limitations of the claim, including a supplemental pump 142, Beliveau et al. is silent on a supplemental pump operably coupled to the first motor opposite the impeller; and an air filling tube with a first end coupled to the supplemental pump and a second end coupled to a second vent located on the main body in communication with the inflatable product.  Rogers et al. disclosing an air pump 10 for an inflatable object 54, specifically teach a supplemental pump 20 operably coupled (via 37, Column 2, lines 33-43) to a first motor 28 opposite (see 30 in Figure 3) an impeller 17/18; and an air filling tube 44 with a first end (end of 44 adjacent 27 in Figure 3) coupled to the supplemental pump 20 and a second end (end of 44 adjacent 43 in Figure 3) coupled to a second vent 43 located on a main body 7 in communication (see Figure 6) with the inflatable product 54.  Rogers et al. teach the supplemental pump operable coupled to the first motor advantageously reduced the size of the unit (Column 1, lines46-47).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the supplemental pump operable coupled to the first motor as taught by Rogers et al., in the pump disclosed by Beliveau et al., to have advantageously reduced the size of the unit.
This simple modification is only substituting the supplement pump/motor and piping disclosed by Beliveau et al. with the pump/transmission and piping taught by Rogers et al.
With respect to the limitations directed towards the second circuit board, Beliveau et al. disclose a circuit board connected to the first motor and pressure switch.  Simply making in part, that which is whole requires only routine skill in the art; because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a second circuit board in the pump disclosed by Beliveau et al. because doing so required only ordinary skill in the art.

With respect to Claim 15, as it depends from Claim 14, Beliveau et al. disclose. a second motor 122 disposed within the main body chamber 102 and supported (via 126, see vertical portions of 126 in Figures 5 and 6) by the pump cover (portion of 110 surrounding 118 in Figure 3); and a directional control valve 124/126 (see 126 in Figures 4, 5 and 6) coupled to the second motor 122 and disposed within the main body chamber 102, the directional control valve 124/126 moveable between: a first position (as seen in Figure 5) corresponding to an inflation state (Column 4, lines 40-58) in which the directional control valve 124/126 opens an airway between the air outlet of the pump cover (area above 124 in Figure 5, see black flow arrows 120) and the at least one vent 108 in the main body 100 to inflate the inflatable product 50; a second position (as seen in Figure 6) corresponding to a deflation state (Column 4, line 59 to Column 5, line 5) in which the directional control valve 124/126 opens an airway (see 128 in Figure 6) between the air inlet of the pump cover (area surrounding 116, see Figure 5) and the at least one vent 108 in the main body 100 to deflate the inflatable product 50; and a third position (as seen in Figure 3) corresponding to a closed state (Column 5, lines 6-20) in which the directional control valve 124/126 blocks airflow (see Figure 3) between the pump cover (portion of 110 surrounding 118 in Figure 3) and the at least one vent 108 in the main body 100 to close the inflatable product 50.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau et al. (mentioned previously), in view of Wang US 9,211,018.

With respect to Claim 11, as it depends from Claim 1, although Beliveau et al. disclose most of the limitations of the claim, Beliveau et al. is silent on the control panel is detachably coupled to the main body via a snap ring.  Wang, disclosing an air pump for an inflatable product (see title), specifically teach a control panel 521 (see Figure 9A) is detachably coupled (as seen in Figure 9A) to a main body 560 (see Figure 9C) via a snap ring 56’.  Wang teaches the snap ring advantageously provided a firm connection between parts (Column 4, lines 59-60).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used snap ring taught by Wang, in the pump disclosed by Beliveau et al., to have advantageously provided a firm connection between parts.  
This simple combination is only using the snap ring connection taught by Wang between the control panel and main body disclosed by Beliveau et al.

With respect to Claim 12, as it depends from Claim 11, Wang further teaches a soft ring 56 disposed between (see Figures 9E and 9C) the snap ring 56’ and the control panel 521, wherein the soft ring 56 is coupled to a wall (see Figure 9A, Column 5, lines 34-35) of the inflatable product 50.

With respect to Claim 13, as it depends from Claim 12, Wang further teaches the soft ring 56 is welded or adhered (“welded”, Column 5, lines 34-35) to the wall of the inflatable product 50.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau et al., in view of Rogers et al., in further view of Wang (all mentioned previously).

With respect to Claim 18, as it depends from Claim 14, although Beliveau et al. disclose most of the limitations of the claim, Beliveau et al. is silent on a snap ring coupled to the control panel and detachably coupled to the main body.  Wang, disclosing an air pump for an inflatable product (see title), specifically teach a snap ring 56’ (see Figure 9A) coupled (via 52) to a control panel 521 and detachably coupled (as seen in Figure 9A) to the main body 560.  Wang teaches the snap ring advantageously provided a firm connection between parts (Column 4, lines 59-60).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used snap ring taught by Wang, in the pump disclosed by Beliveau et al., to have advantageously provided a firm connection between parts.  
This simple combination is only using the snap ring connection taught by Wang between the control panel and main body disclosed by Beliveau et al.

With respect to Claim 19, as it depends from Claim 18, Wang further teaches a soft ring 56 disposed between (see Figures 9E and 9C) the snap ring 56’ and the control panel 521, wherein the soft ring 56 is coupled (“welded”, Column 5, lines 34-35) to a wall of the inflatable product 50.


Allowable Subject Matter
Claims 5-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 5, the prior art of record, does not disclose or make obvious an air assembly for use with an inflatable product, the air assembly comprising: a main body forming a main body chamber, the main body comprising at least one vent in communication with the inflatable product; a control panel coupled to the main body, the control panel comprising a vent in communication with the surrounding environment and the main body chamber; an electronic actuator disposed on the control panel and operably coupled to a first circuit board; a pump body disposed in the main body chamber; a pump cover disposed in the main body chamber, the pump cover cooperating with the pump body to form an impeller chamber and including an air inlet and an air outlet in communication with the impeller chamber; an impeller disposed within the impeller chamber; a first motor disposed within the main body chamber and operably coupled to the impeller, the impeller configured to direct air from the air inlet to the air outlet of the pump cover; a second motor disposed within the main body chamber; and a directional control valve coupled to the second motor and disposed within the main body chamber, the directional control valve moveable between: a first position corresponding to an inflation state in which the directional control valve opens an airway between the air outlet of the pump cover and the at least one vent in the main body to inflate the inflatable product; a second position corresponding to a deflation state in which the directional control valve opens an airway between the air inlet of the pump cover and the at least one vent in the main body to deflate the inflatable product; and a third position corresponding to a closed state in which the directional control valve blocks airflow between the pump cover and the at least one vent in the main body to close the inflatable product; but more specifically,
the directional control valve includes a first vent, a second vent, and a baffle between the first and second vents, wherein: in the inflation state, the first vent communicates with the at least one vent in the main body; in the deflation state, the second vent communicates with the at least one vent in the main body; and in the closed state, the baffle covers the at least one vent in the main body.

With respect to Claim 6, the prior art of record, does not disclose or make obvious an air assembly for use with an inflatable product, the air assembly comprising: a main body forming a main body chamber, the main body comprising at least one vent in communication with the inflatable product; a control panel coupled to the main body, the control panel comprising a vent in communication with the surrounding environment and the main body chamber; an electronic actuator disposed on the control panel and operably coupled to a first circuit board; a pump body disposed in the main body chamber; a pump cover disposed in the main body chamber, the pump cover cooperating with the pump body to form an impeller chamber and including an air inlet and an air outlet in communication with the impeller chamber; an impeller disposed within the impeller chamber; a first motor disposed within the main body chamber and operably coupled to the impeller, the impeller configured to direct air from the air inlet to the air outlet of the pump cover; a second motor disposed within the main body chamber; and a directional control valve coupled to the second motor and disposed within the main body chamber, the directional control valve moveable between: a first position corresponding to an inflation state in which the directional control valve opens an airway between the air outlet of the pump cover and the at least one vent in the main body to inflate the inflatable product; a second position corresponding to a deflation state in which the directional control valve opens an airway between the air inlet of the pump cover and the at least one vent in the main body to deflate the inflatable product; and a third position corresponding to a closed state in which the directional control valve blocks airflow between the pump cover and the at least one vent in the main body to close the inflatable product; but more specifically,
a cover plate disposed between the directional control valve and the pump cover, the cover plate having: a first aperture in communication with the air inlet of the pump cover and in selective communication with the at least one vent in the main body; and a second aperture in communication with the air outlet of the pump cover and in selective communication with the at least one vent in the main body.
With respect to Claims 7-8, their pendency on Claim 6 make them allowable.

With respect to Claim 16, the prior art of record, does not disclose or make obvious; an air assembly for use with an inflatable product, the air assembly comprising: a main body forming a main body chamber, the main body comprising at least one vent in communication with the inflatable product; a control panel coupled to the main body, the control panel comprising a vent in communication with the surrounding environment and the main body chamber; an electronic actuator disposed on the control panel and communicatively coupled to a first circuit board; a pump body disposed in the main body chamber; a pump cover disposed in the main body chamber, the pump cover cooperating with the pump body to form an impeller chamber and including an air inlet and an air outlet in communication with the impeller chamber; an impeller disposed within the impeller chamber; a first motor disposed within the main body chamber and operably coupled to the impeller, the impeller configured to direct air from the air inlet to the air outlet of the pump cover; and a pressure maintenance assembly, the pressure maintenance assembly comprising: a pressure detection hole disposed in a panel seat that supports the control panel, the pressure detection hole communicating with the inflatable product; a pressure detection tube with a first end and a second end, the first end coupled to the pressure detection hole; a second circuit board operatively coupled to the first motor, the second circuit board supporting a pressure sensor coupled to the second end of the pressure detection tube; a supplemental pump operably coupled to the first motor opposite the impeller; and an air filling tube with a first end coupled to the supplemental pump and a second end coupled to a second vent located on the main body in communication with the inflatable product and a second motor disposed within the main body chamber and supported by the pump cover; and a directional control valve coupled to the second motor and disposed within the main body chamber, the directional control valve moveable between: a first position corresponding to an inflation state in which the directional control valve opens an airway between the air outlet of the pump cover and the at least one vent in the main body to inflate the inflatable product; a second position corresponding to a deflation state in which the directional control valve opens an airway between the air inlet of the pump cover and the at least one vent in the main body to deflate the inflatable product; and a third position corresponding to a closed state in which the directional control valve blocks airflow between the pump cover and the at least one vent in the main body to close the inflatable product; but more specifically,
a cover plate disposed between the directional control valve and the pump cover, the cover plate having a side port located on a sidewall of the cover plate; and a guide arm coupled to the directional control valve that exposes the side port in the inflation state and covers the side port in the deflation state.
With respect to Claim 17, its pendency on Claim 16 makes it allowable.

While directional control valves in air pumps are known in the art, (see Beliveau et al. above), specific design features of the valve, such as vents, apertures and ports, that are arranged to open and close specific pathways for specific purposes, e.g. inflation and deflation, are not disclose by the prior art of record.  To modify a disclosed directional control valve to achieve the desired results would not be obvious, because such changes would alter the function of the disclose valve and be based solely on hindsight reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai US 8,210,834 teaches an air pump having a control valve and motor.
Chaffee US 9,279,430 teaches an air pump having a soft ring.
Wang et al. US 8,863,771 teach an air pump having a supplement al air pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
05/07/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746